Exhibit 10.1
 
[img1.jpg]
Max Sound Corporation 2902a Colorado Avenue Santa Monica, CA 90404
 
MAX-D API AUDIO PROCESSOR
License Agreement
HARDWARE, API CODE, PATENT, COPYRIGHT, TRADEMARK, TRADE SECRET AND KNOW-HOW


AN AGREEMENT BY AND BETWEEN


MAX SOUND CORPORATION
AND
Akyumen Technologies Corp.,
(hereinafter called “LICENSOR”)
 
(hereinafter called “LICENSEE”)
of 2902A Colorado Avenue
Santa Monica, CA 90404
 
8560 Sunset Blvd, Suite 500
Los Angeles, CA 90069



Email address of LICENSOR for transmission of monthly royalty reports (Section
4.05): greg@maxsound.com


LICENSOR's bank and account number for wire transfer of royalty payments
(Section 4.05):



 
Bank:
 
 
Bank Address:
 
 
Bank Telephone:
 
 
Account Name:
 
 
Account Address:
 
 
Account Number:
 
 
ABA Number:
 



Identification of bank with respect to whose prime rate interest is calculated
on overdue royalties (Section 4.06): Bank of America


Address of LICENSEE for communications not otherwise specified (Section 8.04):
 

 
Licensee Name: Akyumen Technologies Corp., 
   
Address:  8560 Sunset Blvd, Suite 500
Los Angeles, CA 90069
   
Telephone:  520-305-9094
 

 
SIGNATURES:


On behalf of:
 
LICENSOR
 
LICENSEE
         
Signature:
 
/s/ Gregory Halpern
 
/s/ Aasim Saied
Name:
 
Gregory Halpern
 
Aasim Saied
Title:
 
Chairman / CFO
 
President
         
Date:
 
May 28, 2014
             
Witnessed by Name:
 
Paul Myers / Dir. Of Operations
   
Witnessed by Signature:
 
/s/ Paul Myers
   



 
 

--------------------------------------------------------------------------------

 
 
Effective Date of Agreement: May 28, 2014
 
Devices included in this Agreement:



Device Name:   Model Number:
1. Hawk
 
1.
2. Falcon
 
2.
3. Other Mutually Approved Akyumen Manufactured Devices
 
3.



Additional devices must have a new Agreement.
 
TABLE D – LICENSE AMOUNT AND PAYMENT SCHEDULE


LICENSE FEE: Upon receipt of payment from first LICENSEE sales (but no later
than within three months of receipt of payment from first sale), LICENSEE shall
pay to LICENSOR 50% of the NRE (Non-Recurring Engineering costs) incurred by
LICENSOR to port the API AUDIO PROCESSOR onto the Licensee’s Devices OS (Hawk
and Falcon models).
 
LICENSEE shall pay Licensor $2.50 USD per Licensed Product upon receipt of
payments resulting from the sale of Licensed Product to wholesaler or retailer.
 
MONTHLY LICENSE FEE:  LICENSEE will pay LICENSOR the monthly total LICENSE FEE
amount LICENSEE generates payable 15 business days after the prior Month (aka
1-month period).
 
TERM: This Fee structure shall remain in place for the life of the agreement,
unless the parties mutually agree in writing to other terms in the future.

 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 2

 
 

--------------------------------------------------------------------------------

 
 
INDEX


Preamble


1.   DEFINITIONS
1.1.  - "LICENSOR"
1.2.  -"LICENSEE"
1.3.  -"Intellectual Property"
1.4.  -"MAXD API"
1.5.  - "MAXD API Specification"
1.6.  - "Licensed Trademark"
1.7.  - "Licensed Product"
1.8   - "Licensed Works"
1.9 - "Derivative Works"
1.10 - " LICENSOR Deliverables"
1.11 - "Know How"
1.12 - "Sensitive Information"
1.13 - "Licensor's Trademarks"
1.14 - "License Fee"
1.15 - “Other-Trademark Purchaser"
1.16 - "Effective Date"


2.   LICENSES GRANTED


3.   USE OF TRADEMARKS AND INTELLECTUAL PROPERTY


4.   PAYMENTS
4.1 - Initial Payment
4.2 – License Fee
4.3 - Royalty Applicability
4.4 - Royalty Payments and Statements
4.5 - Books and Records
4.6 - Rights of Inspecting Books and Records


5.   STANDARDS OF MANUFACTURE AND QUALITY
5.1 - Standardization and Quality
5.2 - Right to Inspect Quality


6.   TERMINATION AND EFFECT OF TERMINATION
6.1 - Expiration of Agreement
6.2 - Termination for Cause
6.3 - Effect of Termination


7.   LIMITATIONS OF RIGHTS AND AUTHORITY
7.1 - Limitation of Rights
7.2 - Limitation of Authority
7.3 - Disclaimer of Warranties and Liability; Hold Harmless
7.4 - Limitation of Assignment by LICENSEE
7.5 - Compliance with U.S. Export Control Regulations


8. MISCELLANEOUS PROVISIONS
8.1 - Language of Agreement; Language of Notices
8.2 - Stability of Agreement
8.3 - Public Announcements
8.4 - Address of LICENSEE and LICENSOR for all Other Communications
8.5 - Applicable Law
8.6 - Choice of Forum; Attorneys' Fees
8.7 - Construction of Agreement
8.8 - Captions
8.9 - Singular and Plural
8.10 - Complete Agreement
 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 3

 
 

--------------------------------------------------------------------------------

 
 
8.11 - Severability
8.12 - Company Representation and Warranty
8.13 - Execution


9.   APPENDICES
Appendix A - MAX SOUND MAX-D API AUDIO PROCESSOR
Appendix B - TYPICAL SPECIFICATIONS FOR MAX SOUND MAX-D API
Appendix C – MAX SOUND MAX-D API LICENSEE INFORMATION MANUAL
Appendix D – MAX SOUND logos and trademarks
Appendix E – Deliverables
 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 4

 
 

--------------------------------------------------------------------------------

 
 
LICENSE AGREEMENT


WHEREAS, LICENSOR is an innovator in the field of audio signal processing
systems and has developed applications directed to improvements and enhancements
in audio recording, playback, and other media related areas;


WHEREAS, LICENSOR desires to license certain of its Intellectual Property and
know-how, specified herein, to LICENSEE for use with certain of LICENSEE'S
products, specified herein; and


WHEREAS, LICENSEE is engaged in manufacturing and selling Android hardware
devices (licensed models are specified in this contract).


WHEREAS, LICENSEE represents that it can develop a substantial market for the
hardware devices identified with LICENSOR's trademarks and using LICENSOR’S
licensed technology as provided herein;


WHEREAS, LICENSOR is willing to grant LICENSEE a license under the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, LICENSOR and LICENSEE agree as follows:


SECTION 1 - DEFINITIONS


1.
“LICENSOR” means MAX SOUND CORPORATION, a Delaware corporation, with its
principle place of business in Santa Monica, California, and its successors and
assigns.

 
2.
“LICENSEE" means any entity so identified in this Agreement.

 
3.
“Intellectual Property” means all patent, trademark, copyright and trade secret
rights recognized by law in connection with this Agreement.

 
4.
“MAX-D API” means an API (Application Programming Interface) version of
LICENSOR’s Intellectual Property protected and protectable and/or proprietary
audio processing system that is suitable for use in appropriate platforms with
different products, such as the Licensed Product, to achieve audio improvement
and enhancement.

 
5.
"MAX-D API Specification" means the specifications for the MAX-D API, which
include the MAX-D API operating parameters as specified in Appendix B entitled
"MAX-D API," and the "Specifications for MAX SOUND MAX-D API" as specified in
Appendix C, of this Agreement.

 
6.
"Licensed Trademark" means one or more of the following:

 
 
a.
the word mark "MAX-D" and “MAX SOUND”

 
b.
the MAX-D Logo, which is also referred to as the “MAX-D symbol”, depicted in
Appendix D of this Agreement]

 
c.
The Max-D trade dress corresponding to its “look and feel”

 
7.
"Licensed Product" means a complete ready-to-use professional software or
hardware package which:

 
 
1.
contains one MAX-D AUDIO PROCESSOR API;

 
 
2.
is designed to process the audio channels from the content either stored on the
device or streamed into the device, into MAX-D processed audio when running on a
suitable hardware platform OS;

 
 
3.
is used as an audio processor in Akyumen’s licensed hardware device and
delivered via the Akyumen licensed device that is manufactured by the LICENSEE.

 
Processors that execute the MAX-D API in Licensed Products must be certified by
LICENSOR as adequate to perform the required function. There will be no Licensed
Product available as a stand-alone software package.
 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 5

 
 

--------------------------------------------------------------------------------

 
 
8.
"Licensed Works" shall mean all licensed rights owned by LICENSOR, or owned by
others to which MAX SOUND has a right to sublicense, which may be used for the
development, design, manufacture, sale, or other use of Licensed Products.

 
9.
"Derivative Works" - shall mean any product, processes or other works derived
from or based on any of the Licensed Works regardless of format or form.

 
10.
"LICENSOR Deliverables" shall mean any and all items delivered by LICENSOR to
LICENSEE which enable LICENSEE to design and test Licensed Products, including:

 
 
a.
MAX-D API audio processor code in "C++", of the current revision,

 
b.
Documentation accompanying said code,

 
11.
“Know-How" means Intellectual Property protected and protectable information, as
well as skills, experience, and other know-how, recorded or unrecorded,
accumulated and owned by LICENSOR, relating to the Licensed Products, including
designs, drawings, reports, memoranda, blue-prints, specifications.

 
12.
"Sensitive Information" means Know-How, and proprietary business information
including marketing information, product plans, business plans, royalty, and
sales information, customer lists and the like.

 
13.
"LICENSOR's Trademarks" means any trade name, logo, service mark or trade dress
used and/or owned by LICENSOR.

 
14.
License Fee means a license fee corresponding to the MAX-D process installed
into the licensed hardware that is manufactured, used, leased, sold or otherwise
disposed of by LICENSEE.

 
15.
"Other-Trademark Purchaser" means any customer of LICENSEE who, with LICENSEE's
knowledge, intends to resell, use or lease the Licensed Products under a
trademark other than LICENSOR's Trademarks.

 
16.
"Effective Date" means the effective date of this Agreement and is the date of
execution this Agreement, or, if this Agreement requires validation by any
governmental or quasi-governmental body, the "Effective Date" is the date of
validation of this Agreement.

 
SECTION 2 - LICENSES GRANTED


LICENSOR hereby grants LICENSEE an individual non-transferable, indivisible and
non-exclusive worldwide license as set forth in this Agreement.
 
1)
LICENSEOR hereby grants LICENSEE the right, but not the obligation, to embed,
upload, make and/or use, but not modify, the MAX-D API audio processor source
code on Devices, for the sale of Licensed Products to end users (either directly
or through third party distributors), for such end users use of the MAX-D API
audio processor in day to day use of the Licensed Products.  LICENSOR further
grants LICENSEE the right, subject to the terms and conditions of this
Agreement, to market and promote the Intellectual Property and its availability
on the Licensed Products.

 
2)
LICENSOR further grants LICENSEE the right to distribute but not modify, the
Licensed Works in order to make available to end users the Licensed Works on
Licensed Products.

 
 
a)
To market, sell, distribute, maintain, and support the Derivative Works in API
format only.

 
 
b)
Notwithstanding the licenses granted above,

 

 
i)
no license is granted under this Agreement to lease, sell, transfer, or
otherwise dispose of any subset or portion of a Licensed Product, partially
assembled products, products in kit form, and knocked-down or semi-knocked-down
products;

 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 6

 
 

--------------------------------------------------------------------------------

 
 

 
ii)
no license is granted under this Agreement to use any Licensed Trademark in
connection with offering for sale or in advertising and/or informational
material relating to any Licensed Product which is not marked as provided in
this Agreement;

 
iii)
no license is granted under this Agreement with respect to the use of any
Licensed Trademark on or in connection with products other than Licensed
Products;

 
iv)
no right is granted with respect to LICENSOR's Intellectual Property, except
with respect to the use of said property as provided in this Agreement on and in
connection with Licensed Products; and

 
v)
no license is granted to sell, distribute, lease, rent or otherwise dispose of
Licensed Derivative Works that are not linked to the sale of a specific Licensed
Product; and

 
vi)
no right to grant sublicenses other than end-user licenses specifically allowed
under Section 2 is granted under this Agreement.



SECTION 3 - OTHER OBLIGATIONS OF THE LICENSOR AND LICENSEE


1.
LICENSEE's use of the LICENSOR’S Intellectual Property rights shall be subject
to the obligations of this Agreement as well as additional provisions, which
LICENSOR may issue from time to time subject to the following procedure:

 
 
I)
LICENSOR shall provide reasonable advance notice of any additional provisions
which LICENSOR desires to incorporate into this Agreement;

 
 
II)
If LICENSEE does not object to such provisions in writing within ten (10) days
of receipt of such notice, said provisions shall be incorporated into this
Agreement within a reasonable time of receipt of notice;

 
 
III)
If LICENSEE notifies LISENSOR that LICENSEE objects to any additional provisions
that LICENSOR desires to incorporate, the parties shall negotiate in good faith
a mutually agreeable compromise;

 
 
IV)
In the event that the parties cannot mutually agree with respect to such
additional provisions, either party may terminate this Agreement upon ninety
(90) days prior written notice.

 
2.
LICENSEE shall comply with the requirements of the terms of this Agreement and,
subject to Section 3.1 above; such additional provisions as LICENSOR may issue
from time to time, and shall, take all commercially reasonable measures, and
subject to all applicable laws, ensure that its subsidiaries, agents,
distributors, and dealers throughout the world comply with such requirements.

 
3.
LICENSEE shall, to the extent commercially reasonable, prominently mark the
Licensed Product and/or the user interface to the Licensed Product in the
following way: “MAX-D, Audio Perfected” as shown in the logo in Appendix D.

 
4.
The mark identified in Section 3, may also be used at least once in a prominent
manner in all advertising and promotions for such Licensed Product; to the
extent commercially reasonable, such usages shall be no less prominent and in
the same relative size and proportion as the most prominent third party other
trademark(s) appearing on such Licensed Product or in the advertising and
promotion thereof.

 
5.
LICENSEE may not use the Licensed Trademarks in advertising and promotion of a
product not marked in accordance with the requirements of this Section.

 
6.
In every instance of use of a Licensed Trademark, , except on the exposed main
control surface of a Licensed Product, LICENSEE shall provide public notice that
such Licensed Trademark is a trademark by using the superscript letters "™"
after the respective trademark, or, in case of a registered mark, by use of the
trademark registration symbol "®" (the capital letter R enclosed in a circle) as
a superscript after the respective trademark. LICENSOR shall inform LICENSEE as
to which notice form is used.

 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 7

 
 

--------------------------------------------------------------------------------

 
 
7.
LICENSEE shall use commercially reasonable efforts to ensure that the
appropriate trademark notices, as set forth in this Section, appear in
advertising for such Licensed Products at the retail level.

 
8.
LICENSOR's ownership of Licensed Trademarks shall be prominently displayed and
indicated in each instance of use by LICENSEE on a Licensed Product, , on
promotional products and materials, including but not limited to, instructions
and advertising, by the most relevant of the following identifications:

 
 
a.
“MAX-D is a Registered Trademark of MAX SOUND CORP.",

 
 
b.
“The Logo Symbol is a Trademark of MAX-D",

 
 
c.
“MAX SOUND and “MAX-D” are Registered Trademarks of MAX SOUND CORP."

 
On Licensed Products such words may be used on an exposed surface and at the
beginning and end of a MAX-D processed video. LICENSEE shall use commercially
reasonable efforts to ensure that such an acknowledgment appears in advertising
at the retail level.
 
9.
Licensed Trademarks shall always be used in accordance with all applicable laws
and regulations pertaining to their use.

 
10.
In no event shall LICENSEE use the Licensed Trademark in any way that suggests
or connotes that it is a common, descriptive or generic designation. Whenever
"MAX SOUND" or "MAX-D" is used, the letters shall be upper-case. "MAX SOUND" or
"MAX-D" shall only be used as an adjective referring to an audio product and
shall not be used as a noun or in any other usage, which may be associated with
a generic use of the terms. In descriptive, instructional, advertising, or
promotional material or media relating to Licensed Products, LICENSEE must use
the Licensed Trademarks and expressions which include the Licensed Trademark
"MAX SOUND" or "MAX-D" is used, with an appropriate generic or descriptive term
(e.g. "powered by MAX SOUND", "MAX-D HD AUDIO", etc.), with reference to
Licensed Products and their use.

 
11.
All uses of the Licensed Trademarks are subject to reasonable approval by
LICENSOR. LICENSOR reserves the right to require LICENSEE to submit proposed
uses to LICENSOR for written approval prior to actual use, provided that failure
to timely respond to a submission shall be deemed approval. Upon request of
LICENSOR, LICENSEE shall submit to LICENSOR samples of its own usage of the
Licensed Trademarks and usage of the Licensed Trademarks by its subsidiaries,
agents, distributors, and dealers.

 
12.
Licensed Trademarks shall be used in a manner that appropriately distinguishes
them from other trademarks, service marks, symbols or trade names, including
LICENSEE's Trade Name and Trademarks.

 
13.
LICENSEE may only use the Licensed Trademarks on and in connection with products
that meet LICENSOR's reasonable quality standards.

 
14.
LICENSEE may not use the Licensed Trademarks on and in connection with products
other than Licensed Products.

 
Ownership of the Licensed Trademarks
 
15.
LICENSEE acknowledges the validity and exclusive ownership by LICENSOR of the
Licensed Trademarks.

 
16.
LICENSEE acknowledges that it neither owns nor claims any rights in the Licensed
Trademarks and will not file any application for registration of the Licensed
Trademarks, or any names or marks confusingly similar to the Licensed
Trademarks, anywhere in the world.

 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 8

 
 

--------------------------------------------------------------------------------

 
 
Section 3.03 - Maintenance of Trademark Rights
 
17.
The expense of obtaining and maintaining Licensed Trademark registrations shall
be borne by LICENSOR. LICENSOR, as it deems necessary, will advise LICENSEE of
the grant of registration of such trademarks. LICENSEE and LICENSOR will comply
with all applicable laws and requirements pertaining to the maintenance of the
Licensed Trademarks, including the marking with notice of registration and the
recording of LICENSEE as a registered or licensed user of such trademarks. The
expense of registering or recording LICENSEE as a registered user or otherwise
complying with the laws of any country pertaining to such registration or the
recording of trademark agreements shall be borne by LICENSOR. LICENSEE shall
advise LICENSOR of all countries where Licensed Products are sold, leased or
used.

 
Trademark Enforcement


18.
LICENSEE shall immediately inform LICENSOR of all infringements, potential or
actual, which it may learn of, of the Licensed Trademarks. It shall be the
exclusive responsibility of LICENSOR, at its own expense, to terminate,
compromise, or otherwise act at its discretion with respect to such
infringements. LICENSEE agrees to reasonably cooperate with LICENSOR by
furnishing, without charge, except out-of-pocket expenses, such evidence,
documents and testimony as may be required therein.

 
Other-Trademark Purchasers


19.
To the extent only that technical standardization, equipment or signal source
interchangeability, product identification and usage of the Licensed Trademarks
are affected, the following conditions shall apply if LICENSEE sells or leases
Licensed Products on a mass basis to an Other-Trademark Purchaser who does not
hold a license with terms and conditions substantially similar to this
Agreement. LICENSEE shall inform LICENSOR of the name, place of business,
trademarks, and trade names of the Other-Trademark Purchaser before such
Other-Trademark Purchaser sells, leases, or uses Licensed Products. LICENSEE
shall obtain agreement from such Other-Trademark Purchaser not to modify,
install, use, lease, sell, provide written material for or about, advertise, or
promote Licensed Products in any way which is in conflict with any provision of
this Agreement. It shall be the responsibility of LICENSEE to inform the
Other-Trademark Purchaser of the provisions of this Agreement, to notify such
Other- Trademark Purchaser that the provisions of this Agreement shall be
applicable, through LICENSEE, in the same way as if the Licensed Products were
sold by LICENSEE under LlCENSEE's Trade Names and Trademarks, to ensure by all
reasonable means that such provisions are adhered to and, if requested by
LICENSOR, to provide to LICENSOR samples on a loan basis of the Other-Trademark
Purchaser's embodiment of the Licensed Products, as well as copies of such
Other-Trademark Purchaser's advertising, public announcements, literature,
instruction manuals, and the like.

 
Copyright Notice


20.
As applicable, LICENSEE shall provide the following copyright notice to all
public distributions and disclosures of its LICENSE under this Agreement.

 
This product contains "MAX-D HD AUDIO" protected under international and U.S.
copyright  laws. It's reproduction or disclosure, in whole or in part, or the
production of works directly or indirectly derived therefrom without the express
permission of MAX SOUND is prohibited. © 2010 MAX SOUND CORPORATION. All rights
reserved.


License Notice


21.
On all Licensed Products, THE LICENSEE shall acknowledge that the Licensed
Products are manufactured under license from LICENSOR. The following notice may
be provided by LICENSEE on an exposed, visible surface, such as the back or the
bottom, of all Licensed Products: "MAX-D HD AUDIO’ under license from MAX
SOUND". Such notice shall be used in all instruction and servicing manuals.

 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 9

 
 

--------------------------------------------------------------------------------

 
 
Furnishing of Licensor Deliverables and Know-How


22.
Subject to export regulations and provisions of the United States government or
any other applicable domestic or foreign jurisdiction, LICENSOR will promptly,
following the Effective Date, furnish to LICENSEE:

 

 
a. 
The Licensor Deliverables, copies of all documents and things evidencing the
Know-How; and

 

 
b. 
Upon request by LICENSEE, provide, as LICENSOR deems reasonable, NRE
(Non-Recurring Engineering costs) consulting services regarding design
considerations and general advice relating to the Licensed Products and the sale
and use thereof, for all of which LICENSEE will also reimburse LICENSOR for
travel and reasonable per diem expenses if applicable.



Use of Know-How and Sensitive Information


By LICENSEE


23.
LICENSEE shall use all Know-How and Sensitive Information solely for the purpose
of manufacturing and selling Licensed Products under this Agreement and shall
not use such information in an unauthorized way, and shall not divulge such
Know-How or Sensitive Information or any portion thereof to third parties,
unless such Know-How or Sensitive Information (a) was known to LICENSEE prior to
its obtaining the same from LICENSOR; (b) becomes known to LICENSEE from sources
other than either directly or indirectly from LICENSOR; or (c) becomes public
knowledge other than by breach of this Agreement by LICENSEE.

 
24.
Upon termination of this Agreement, with respect to Know-How or Sensitive
Information, LICENSEE shall promptly return to LICENSOR, at LICENSEE's expense,
all documents and things supplied to LICENSEE as Know-How, as well as all copies
and reproductions thereof.

 
By LICENSOR
 
25.
LICENSOR hereby agrees that throughout the term of this Agreement it shall not
divulge to third parties, nor use in any unauthorized way Confidential
Information and Know-How belonging to LICENSEE, unless such information (a) was
known to LICENSOR prior to its obtaining the same from LICENSEE; (b) becomes
known to LICENSOR from sources other than either directly or indirectly from
LICENSEE, or (c) becomes public knowledge other than by breach of this Agreement
by LICENSOR; or (d) is independently developed by LICENSOR. The obligations of
this Section shall cease three (3) years from the date on which such know-how or
confidential information is acquired by LICENSOR from LICENSEE under this
Agreement.

 
Confidential Material
 
26.
All Deliverables by either party to the other are confidential and will be
treated as such the receiving party and all that are under its direction and
control.  Each party agrees to reproduce and/or internally disseminate these
materials only on an "as needed" basis to the extent necessary according to the
terms of the Agreement and to obtain confidentiality agreements from those to
whom it provides such information. Neither party shall disclose such information
to individuals or entities that do not maintain an employment or work for hire
relationship with the receiving party. Each party shall keep a record of each
copy made of such information and shall permit LICENSOR access to said record at
times and places as LICENSOR may reasonably require.

 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 10

 
 

--------------------------------------------------------------------------------

 
 
SECTION 4 - PAYMENTS
 
Initial Payment


1.
Upon first LICENSEE sales (but no later than within three months of first sale),
LICENSEE shall pay 50% of the NRE (Non-Recurring Engineering costs) to port the
API AUDIO PROCESSOR onto the Licensee’s Device OS. LICENSEE shall pay all local
fees, taxes, duties, or charges of any kind and shall not deduct them from the
amount due. The NRE fee is payable in addition to the normal royalties due as
specified in Section 4.

 
2.
LICENSOR has WAIVED the License Fee. The License Fee is due upon the execution
of this Agreement, then on the monthly increment as stated in Section 4.1.  When
the fee for the Licensed Devices which have been used, leased, sold, or
otherwise disposed of by LICENSEE, the Initial Payment specified on the title
page of this agreement shall be paid in full and LICENSEE shall stop paying the
license fee, but shall continue paying royalties as specified in this section.

 
Royalties


3.
Subject to the provisions of this section, LICENSEE shall pay to LICENSOR
royalties on Licensed Products which are processed by LICENSEE. The royalty
payable shall be based on two dollars fifty cents USD ($2.50) per Licensed
Product. Subject to the provisions of this section, LICENSEE shall pay to
LICENSOR royalties on the Derivative Works processed by or for LICENSEE and
incorporated in Licensed Products which are used, sold, leased, or otherwise
disposed of by LICENSEE. The royalty payable shall be based on the schedule as
detailed in Table D, hereinbefore defined, contained in Licensed Products, which
are processed, by LICENSEE in successive calendar months from the effective date
hereof, based on the schedule given in TABLE D of this Agreement.

 
Royalty Payments and Statements


4.
Unless provided otherwise in this Agreement, LICENSEE shall render statements
and royalty payments as follows:

 
 
a.
LICENSEE shall deliver to the address shown on the cover sheet of this Agreement
or such place as LICENSOR may from time to time designate, monthly reports
certified by LICENSEE's chief financial officer or the officer's designate
within 15 days after each calendar month.

 
 
b.
Alternatively, such reports may be delivered by emailing them to LICENSOR's
email address shown on the cover sheet of this Agreement or such other physical
or electronic addresses as LICENSOR may from time to time designate.  Royalty
payments are due for each month at the same time as each monthly report and
shall be made by wire transfer in United States funds to LICENSOR's bank as
identified on the cover sheet of this Agreement or such other bank as LICENSOR
may from time to time designate. LICENSEE shall pay all local fees, taxes,
duties, or charges of any kind and shall not deduct them from the royalties due
unless such deductions may be offset against LICENSOR's own tax
liabilities.  Each monthly report shall contain such information as is
reasonably necessary to substantiate any payments due hereunder.

 
 
c.
Any remittance in excess of royalties due with respect to the calendar day for
which the report is due shall be applied by LICENSOR to the next payment due.

 
 
d.
LICENSEE's first report shall be for the calendar month following the execution
of this Agreement.

 
 
e.
LICENSEE shall deliver a final report and payment of royalties to LICENSOR
certified by LICENSEE's chief financial officer or the officer's designate
within 30 days after termination of this Agreement throughout the world. Such a
final report shall include a report of all royalties due with respect to
Licensed Products not previously reported to LICENSOR. Such final report shall
be supplemented at the end of the next and subsequent months, in the same manner
as provided for during the Life of the Agreement, in the event that LICENSEE
learns of any additional royalties due.

 
 
f.
LICENSEE shall pay interest to LICENSOR from the due date to the date payment is
made of any overdue royalties or fees, including the Initial Payment, at the
rate of 2% above the prime rate as is in effect from time to time at the bank
identified on the cover page of this Agreement, or another major bank agreed to
by the LICENSOR and LICENSEE in the event that the identified bank should cease
to exist, provided however, that if the interest rate thus determined is in
excess of rates allowable by any applicable law, the maximum interest rate
allowable by such law shall apply.

 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 11

 
 

--------------------------------------------------------------------------------

 
 
Books and Records


5.
LICENSEE shall keep complete books and records of all sales, leases, uses,
returns, or other disposals by LICENSEE of Licensed Products.

 
Rights of Inspecting Books and Records


6.
LICENSOR shall have the right, through a professionally registered accountant
reasonably acceptable to LICENSEE (and provided that such accountant execute a
confidentiality and non disclosure agreement with LICENSEE) at LICENSOR's
expense, to inspect, examine and make abstracts of the said books and records
insofar as may be necessary to verify the accuracy of the same and of the
statements provided for herein but such inspection and examination shall be made
during business hours upon reasonable notice, not more often than once per
calendar year and shall be limited to the books and records of the immediately
preceding twelve (12) months.  LICENSOR agrees not to divulge to third parties
any Sensitive Information obtained from the books and records of LICENSEE as a
result of such inspection unless such information (a) was known to LICENSOR
prior to its acquisition by LICENSOR as a result of such inspection; (b) becomes
known to LICENSOR from sources other than directly or indirectly from LICENSEE;
or (c) becomes a matter of public knowledge other than by breach of this
Agreement by LICENSOR.

 
SECTION 5 - STANDARDS OF MANUFACTURE AND QUALITY


Standardization and Quality


1.
LICENSEE shall make commercially reasonable efforts to abide by the MAX SOUND
API Specifications, hereto appended in Appendix C and as modified from time to
time by LICENSOR. All Licensed Product types are subject to acceptance testing
by LICENSOR. All licensed products marked with the Licensed Trademarks must
additionally comply with all applicable reasonable minimum quality standards
issued and reasonably modified from time to time by LICENSOR. On all Licensed
Products marked with the Licensed Trademarks LICENSEE shall abide by reasonable
standards of quality and workmanship. Such quality standards shall apply to all
aspects of Licensed Products which influence or reflect upon the audio quality
or performance of the Licensed Products as perceived by the end user. LICENSEE
shall with respect to all Licensed Products conform to any reasonable new
quality standards requirements as specified by LICENSOR within a period of
ninety (90) days of such specification in writing.

 
Right to Inspect Quality


2.
LICENSEE shall provide LICENSOR with such non-sensitive information concerning
Licensed Products as it may reasonably require in performing its right to
enforce quality standards under this Agreement. LICENSEE will, upon request,
provide on a loan basis to LICENSOR a reasonable number of samples of Licensed
Products for testing. In the event that LICENSOR shall complain that any
Licensed Product does not comply with LICENSOR's quality standards, excepting
newly specified standards falling within the ninety (90) day time limit of
Section 5.01, it shall promptly so notify LICENSEE by written communication
whereupon LICENSEE shall within ninety (90) days suspend the lease, sale or
other disposal of the same.

 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 12

 
 

--------------------------------------------------------------------------------

 
 
SECTION 6 - TERMINATION AND EFFECT OF TERMINATION


Expiration of Agreement


1.
Unless this Agreement already has been terminated in accordance with the
provisions of this section, this Agreement shall terminate five years from the
Effective Date and thereafter is renewable at LICENSEE's request and Licensor's
acceptance of said request.

 
Termination for Cause


2.
In the event that one party breaches any of its material obligations under this
Agreement, subject to the conditions of Section 6.3, this Agreement shall
terminate upon the non-breaching party’s giving sixty (60) days advance notice
in writing, effective on dispatch of such notice, of such termination, giving
reasons therefore to the breaching party, provided however, that, if the
breaching party, within the sixty (60) day period, remedies the failure or
default upon which such notice is based, then such notice shall not become
effective and this Agreement shall continue in full force and effect.
Notwithstanding the sixty-day cure period provided under the provisions of this
Section 6.02, interest due under Section 4.5 shall remain payable and shall not
waive, diminish, or otherwise affect any of LICENSOR's rights pursuant to this
Section 6.2.

 
Effect of Termination


3.
Upon termination of the Agreement, except as provided herein, all licenses
granted by LICENSOR to LICENSEE under this Agreement shall terminate, all rights
LICENSOR granted to LICENSEE shall revert in LICENSOR, and all other rights and
obligations of LICENSOR and LICENSEE under this agreement shall
terminate.  However, the following rights and obligations of LICENSOR and
LICENSEE shall survive to the extent necessary to permit their complete
fulfillment and discharge, with the exception that subsection 3.h shall not
apply in case of expiration as provided subsection in 6.1.

 
 
a.
LICENSEE's obligation to deliver a final royalty report and supplements thereto
as required under Section 4;

 
 
b.
LICENSOR's right to receive and LICENSEE's obligation to pay royalties, under
Article IV, including interest on overdue royalties, accrued or accruable for
payment at the time of termination and interest on overdue royalties accruing
subsequent to termination;

 
 
c.
LICENSEE's obligation to maintain books and records and LICENSOR's right to
examine, audit, and copy as provided under Section 4;

 
 
d.
any cause of action or claim of either party accrued or to accrue because of any
breach or default by LICENSEE;

 
 
e.
each party’s obligations with respect to Know-How, Confidential Information and
Sensitive Information under the applicable provisions of this Agreement;

 
 
f.
LICENSEE's obligations to cooperate with LICENSOR with respect to Trademark
enforcement under Section 3.04, with respect to matters arising before
termination;

 
 
g.
LICENSEE's and LICENSOR's obligations regarding public announcements under
Section 8; and

 
 
h.
LICENSEE shall be entitled to fill orders for Licensed Products already received
and to make or have made for it and to sell Licensed Products for which
commitments to vendors have been made at the time of such termination, subject
to payment of applicable royalties thereon and subject to said Licensed Products
meeting LICENSOR's quality standards, provided that LICENSEE promptly advises
LICENSOR of such commitment upon termination.

 
The portions of the Agreement specifically identified in the sub-parts of this
Section shall be construed and interpreted in connection with such other
portions of the Agreement as may be required to give them full force and effect.
 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 13

 
 

--------------------------------------------------------------------------------

 


SECTION 7 - LIMITATIONS OF RIGHTS AND AUTHORITY
 
Limitation of Rights


1.
No right or title whatsoever in the any Intellectual Property, Know-How is
granted, or implied to be granted by either party to the other or shall be taken
or assumed by either party except as is specifically laid down in this Agreement
or otherwise explicitly agreed upon in writing between the parties to this
Agreement.

 
Limitation of Authority
 
2.
Neither party shall in any respect whatsoever be taken to be the agent or
representative of the other party and neither party shall have any authority to
assume any obligation for or to commit the other party in any way.

 
Disclaimer of Warranties and Liability: Hold Harmless


3.
LICENSOR has provided LICENSEE the rights and privileges contained in this
Agreement in good faith.  LICENSOR hereby warrants and represents that the MAX
SOUND MAX-D API Audio Processing technology, Know-How, Licensed Copyrighted
Works, the Licensed Trademarks, or any part thereof embodying any of them are
free from infringement of patents, copyrights, trademarks, service marks, or
other proprietary rights of third parties.

 
4.
LICENSOR disclaims all liability and responsibility for consequential damages,
whether or not foreseeable, that may result from the manufacture, use, lease, or
sale of Licensed Products and parts thereof, and LICENSEE agrees to assume all
liability and responsibility for all such damage and injury.

 
5.
Each party agrees to indemnify, defend, and hold the other harmless from and
against all third party claims (including, without limitation, product liability
claims), suits, losses and damages including reasonable attorneys' fees and any
other expenses incurred in investigation and defense, arising out of each
party’s undertakings pursuant to this Agreement, any breach of any terms of this
Agreements and/or a breach of such party’s warranties and representations under
this Agreement.

 
Limitation of Assignment by LICENSEE


6.
The rights, duties and privileges of either party hereunder shall not be
transferred or assigned by it either in part or in whole without prior written
consent of the other party. However, either party shall have the right to
transfer its rights, duties and privileges under this Agreement in connection
with its merger and consolidation with another firm or the sale of its entire
business to another person or firm, provided that such person or firm shall
first have agreed with the other party to perform the transferring party's
obligations and duties hereunder.

 
Compliance with U.S. Export Control Regulations


7.
LICENSEE agrees not to export any technical data acquired from LICENSOR under
this Agreement, nor the direct product thereof, either directly or indirectly,
to any country in contravention of United States law.

 
8.
Nothing in this Agreement shall be construed as requiring LICENSOR to export
from the United States, directly or indirectly, any technical data or any
commodities to any country in contravention of United States law.

 
SECTION 8 - MISCELLANEOUS PROVISIONS


Language of Agreement: Language of Notices


1.
The language of this Agreement is English. If translated into another language,
this English version of the Agreement shall be controlling. Except as may be
agreed by LICENSOR and LICENSEE, all notices, reports, consents, and approvals
required or permitted to be given hereunder shall be written in the English
language representing the same intent as the original document.

 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 14

 
 

--------------------------------------------------------------------------------

 
 
Stability of Agreement


2.
No provision of this Agreement shall be deemed modified by any acts of either
party, its agents or employees or by failure to object to any acts of the other
party which may be inconsistent herewith, or otherwise, except by a subsequent
agreement in writing signed by both parties. No waiver of a breach committed by
either party in one instance shall constitute a waiver or a license to commit or
continue breaches in other or like instances.



Public Announcements


3.
Neither party shall make any public statement unless mutually agreed to by both
parties.

 
Address of LICENSOR and LICENSEE for all Other Communications


4.
Except as otherwise specified in this Agreement, all notices, reports, consents,
and approvals required or permitted to be given hereunder shall be in writing,
signed by an officer of LICENSEE or LICENSOR, respectively, and sent postage or
shipping charges prepaid by certified or registered mail, return receipt
requested showing to whom, when and where delivered, or by Express mail, or by a
secure overnight or one-day delivery service that provides proof and date of
delivery, or by facsimile, properly addressed or transmitted to LICENSEE or
LICENSOR, respectively, at the address or facsimile number set forth on the
cover page of this Agreement or to such other address or facsimile number as may
from time to time be designated by either party to the other in writing. Wire
payments from LICENSEE to LICENSOR shall be made to the bank and account of
LICENSOR as set forth on the cover page of this agreement or to such other bank
and account as LICENSOR may from time to time designate in writing to LICENSEE.



Applicable Law


5.
This Agreement shall be construed in accordance with the substantive laws, but
not the choice of law rules, of the State of California.



Choice of Forum; Attorneys' Fees


6.
To the full extent permitted by law, LICENSOR and LICENSEE agree that their
choice of forum, in the event that any dispute arising under this agreement is
not resolved by mutual agreement, shall be the State of California, San Diego
County.



7.
In the event that any action is brought for any breach or default of any of the
terms of this Agreement or otherwise in connection with this Agreement, the
prevailing party shall be entitled to recover from the other party all costs and
expenses incurred in that action or any appeal therefrom, including without
limitation, all attorneys' fees and costs actually incurred.



Construction of Agreement
 
Captions


8.
Titles and captions in this Agreement are for convenient reference only and
shall not be considered in construing the intent, meaning, or scope of the
Agreement or any portion thereof.



Singular and Plural


9.
Throughout this Agreement, words in the singular shall be construed as including
the plural and words in the plural shall be construed as including the singular.

 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 15

 
 

--------------------------------------------------------------------------------

 
 
Complete Agreement


10.
This Agreement contains the entire agreement and understanding between LICENSOR
and LICENSEE and merges all prior or contemporaneous oral or written
communication between them. Neither LICENSOR nor LICENSEE now is, or shall
hereafter be, in any way bound by any prior, contemporaneous or subsequent oral
or written communication except insofar as the same is expressly set forth in
this Agreement or in a subsequent written agreement duly executed by both
LICENSOR and LICENSEE.



Severability


11.
Should any portion of this Agreement be declared null and void by operation of
law, or otherwise, the remainder of this Agreement shall remain in full force
and effect.

 
Company Representation and Warranty


12.
Each party represents and warrants to the other party that it is not a party to
any agreement, and is not subject to any statutory or other obligation or
restriction, which might prevent or restrict it from performing all of its
obligations and undertakings under this License Agreement, and that the
execution and delivery of this Agreement and the performance, by each party
hereto, of its obligations hereunder have been authorized by all necessary
action, corporate or otherwise.



Execution


13.
IN WITNESS WHEREOF, the said LICENSOR has caused this Agreement to be executed
on the cover page of this Agreement, in the presence of a witness, by an officer
duly authorized and the said LICENSEE has caused the same to be executed on the
cover page of this Agreement, in the presence of a witness, by an officer duly
authorized, in duplicate original copies, as of the date set forth on said cover
page.



Initial:
 
MAX SOUND CORPORTATION
 
LICENSOR
/s/ Gregory Halpern
 
/s/ Aasim Saied

 
SECTION 9 - APPENDICES


APPENDIX A - "MAX SOUND MAX-D API AUDIO PROCESSOR"


Introduction
The MAXD library provides superior quality audio from compressed formats such as
MP3, AAC, etc. The API allows you to select specific presets and to fine-tune
your audio within three frequency ranges with the Wave Adjustment Tool (WAT©).
The user GUI can be graphically built to the customer preferences, within the
limits of the device the API is installed in. Additional custom presets can be
created by MAXD and inserted into the API upon approval.


Overview
MAXD consists of a single shared library compiled for the target platform and
delivered as a binary. The library is written in C++ and delivered with headers
that can be used in either C or C++.
 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 16

 
 

--------------------------------------------------------------------------------

 
 
Usage
In a typical implementation, the MAXD library is inserted in the audio signal
path immediately prior to the output. The host provides a single interleaved
buffer or two mono buffers for processing. The processed buffer(s) is returned
to the host for further processing.


Buffer Format
Buffers must be provided in linear PCM format and can be 8, 16, 24, or 32 bits.
Internally, the MAXD processor converts the samples to floating point prior to
processing. The samples are then converted back to the input format. MAXD
supports any sample rate; however changing from one sample rate to another
requires creating a new instance of the MAXD object.


Presets and EQ Settings
MAXD is preconfigured with presets that are tuned to different musical genres. A
preset is set when a buffer is submitted for processing, and remains active
until a different preset is selected. Wave Adjustment Tool (WAT©) equalization
(low, medium, and high) is also available. Changes to equalization can only be
made at the beginning of processing a new buffer.
 
APPENDIX B - TYPICAL SPECIFICATIONS FOR MAX SOUND MAX-D API


MAX SOUND MAX-D API software shall comply with the following audio
specifications in production (when measured through a standard internet playback
device);
         
Audio data rate for two channels:
PCM
Frequency Response:
20 Hz - 20 kHz+/-0.2 dB
Dynamic Range:
Greater than 85 dB
Distortion:
Less than 0.1% at 1 kHz
 
Less than 0.5%, 20 Hz - 20 kHz


APPENDIX C – MAX SOUND MAX-D API LICENSEE INFORMATION MANUAL


API
The API for MAXD is basic. The host application creates an instance of the MAXD
object, passing in a default buffer size and sample rate. The host then simply
calls the process routine as audio buffers become available.  LICENSEE will be
placing API on their hosted servers for the purposes of processing their
licensed content catalogue.  (See COMMAND LINE APPLICATION REQUIREMENTS – page
16)


Methods Instantiating a MAXD object
MaxSound(int buffLen, int sampleRate)
Parameters: buffLen: maximum buffer size
sampleRate: the sample rate to be used for this instance
Returns: new MaxSound instance


Buffer Processing
void processBuffer_i(const int* const inBuffer,
int* const outBuffer,
float low,
float med,
float,
int preset_id,
int dataLength)
 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 17

 
 

--------------------------------------------------------------------------------

 
 
Parameters:
inBuffer: pointer to input buffer
outBuffer: pointer to output buffer that will be filled by MAXD
low: low band eq (range 0 to 100, 50 nominal)
med: medium band eq (range 0 to 100, 50 nominal)
high: high band eq (range 0 to 100, 50 nominal)
preset: preset ID, dependent on particular device
dataLength: length of valid data in buffer (<= max buffer length set in
constructor)
Returns: none


Command Line Application Requirements
Proposed API
The application will be run on the command line as follows:
ms_processor -i input_filename -o output_filename -p preset -s sample_rate
 
 
•
When processing is complete, the application will return an error code of 0 if
it is successful or 1 if it is not.

 
•
The application will write an error message to std_err if an error occurs.

 
•
The input wave file must be 16-bit linear PCM and can be at any sample rate.



APPENDIX D - MAX SOUND logos and trademarks
 
[img2.jpg]
 
These are examples only, higher resolution graphics will be provided to the
LICENSOR when needed.


APPENDIX E – Deliverables


 
1.
LICENSOR will:

 
2.1.1
Support a per device License-based business model, where LICENSOR will receive
($2.50) per device once sold (wholesale or retail).

 
2.1.2
MAX-D will develop and deliver a short video demo for Licensee showing the MAX-D
Advantage.

 
2.1.2.1
The demo’s purpose will be to give Licensee’s end-users a chance to hear samples
of why their device sounds better than other devices without MAX-D.

 
2.1.3
Provide Licensee with Music API.



 
2.
LICENSEE will:

 
2.2.1
Install MAX-D at the chip (OS) level of Licensee’s devices.

 
2.2.1.1
Plus adding relevant MAX-D Branding pursuant to this Agreement.

 
2.2.1.2
Deliver a short MAX-D video demo demonstrating the MAX-D Advantage.

 
2.2.2
Support a License-based business model, where LICENSOR will receive ($2.50) per
device once sold (wholesale or retail).

 
2.2.3
Licensor will provide an exclusive music store on the device and will split all
revenue equally after COGS. (Distribution Agreement signed under separate cover
at a later date TBD).

 
Initial     /s/ Gregory Halpern    /s/ Aasim Saied
Private, Confidential, and Proprietary © 2014 Max Sound Corporation
pg. 18

 

--------------------------------------------------------------------------------